Citation Nr: 1508422	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  11-19 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea syndrome to include as secondary to service-connected rhinitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty July 1966 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in January 2015.  A transcript of the hearing is of record.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, obstructive sleep apnea is caused by service-connected rhinitis.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea are met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.3.10 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253(1999).

Secondary service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439(1995). 

The Veteran asserts that he has developed obstructive sleep apnea syndrome as a result of his service-connected rhinitis disability.  He has not set forth a theory of direct service connection and his service treatment records do not reference any obstructive sleep apnea.  On the basis of the service treatment records alone, obstructive sleep apnea was not affirmatively shown to have been present in service.  

The record contains competing medical opinions as to the etiology of the Veteran's obstructive sleep apnea.  A VA medical nexus opinion is against the claim, as the examiner indicated that the obstructive sleep apnea is not permanently caused or aggravated by the service-connected rhinitis.  This opinion is persuasive as it was supported with a clinical rationale.  The VA examiner did, however, note that the service-connected rhinitis can aggravate the obstructive sleep apnea due to the Veteran's sleeping position.  

There are private medical opinions are favor of the claim which establish a finding of causal nexus between the service-connected rhinitis and the obstructive sleep apnea.  In statements dated in November 2008, July 2011 and in October 2014, Dr. Lano expressed the opinion that the Veteran's service-connected rhinitis has contributed to him having obstructive sleep apnea by causing nasal airway obstruction and upper airway obstruction.  Dr. Lano indicated that he is a board-certified ear, nose and throat specialist (otolaryngologist) and also a board-certified sleep specialist.  

In a statement received in November 2009, Dr. Ritchey expressed the opinion that the Veteran has severe sleep apnea and it is directly related to his rhinitis.  Dr. Ritchey indicated that she had been the Veteran's primary care provider for several years and that she had referred the Veteran to Dr. Lano for treatment of his sleep problems.  In brief, she explained that a subset of patients with sleep apnea who develop apnea due to swelling of the membranes in the nose and those covering the turbinates.  In such cases, the nasal passages become almost completely obscured.  The rhinitis started the process and apnea is the result.  Dr. Ritchey further noted that despite sinus surgery and other treatment, the Veteran's rhinitis has continued to cause severe sleep apnea.

Finally, the Veteran has submitted a medical abstract in support of his appeal.  While not based on his specific medical history and clinical presentation, the abstract generally supports the Veteran's theory of causation.  The medical abstract is also generally consistent with the competent medical opinions offered by Drs. Lano and Ritchey.
 
In light of the evidence, reasonable doubt has arisen as to whether the Veteran's current obstructive sleep apnea syndrome is secondary to his service-connected rhinitis disability.  Resolving reasonable doubt in his favor, the Board finds that the Veteran has obstructive sleep apnea syndrome that is at least as likely as not caused by his service-connected rhinitis disability.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service connection is therefore warranted for obstructive sleep apnea on a secondary basis.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310.



ORDER

Resolving doubt in favor of the Veteran, service connection for obstructive sleep apnea is granted.



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


